Per Curiam,
The plaintiff’s property was assessed for taxation at $192,800. The court found that its public sale value was $130,000 and reduced the assessment to that amount. He claimed a further reduction on the allegation that the standard of valuation throughout the district was below the market value. The court found that the valuation *312of $130,000 was uniform with the valuation of other real estate throughout the county. This finding, to which an exception is taken has not only all the weight of a finding of fact by the court, but the rule that such a finding will not be disturbed except for manifest error applies to it with exceptional force because of the nature of the subject of inquiry.
The decree is affirmed at the cost of the appellant.